CULLEN FUNDS TRUST AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS AMENDMENT dated as ofFebruary 2, 2009, to the Distribution Agreement, dated as ofJune 28, 2000, as amended (the "Agreement"), is entered into by and between CULLEN FUNDS TRUST, a Delaware statutory trust (the "Trust") andQUASAR DISTRIBUTORS, LLC, a Delaware limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the Trust intends to add additional Fund classes; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. CULLEN FUNDS TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Jeff Battaglia By: /s/ James R. Schoenike Printed Name: Jeff Battaglia Printed Name: James R. Schoenike Title: CFO Title: President 1 Exhibit A to the Distribution Agreement Fund Names Separate
